* Corpus Juris-Cyc. References: Taxation, 37Cyc, p. 947, n. 36, 37; p. 1036, n. 4; p. 1133, n. 13.
The appellant here, complainant in the court below, filed its bill in the chancery court of Forrest county, seeking to enjoin a separate assessment of its property in the city of Hattiesburg for the year 1924, and alleging that such property had been duly assessed under the statute by the state tax assessors, the tax commission, for that year, and that the city of Hattiesburg had doubly assessed said property by accepting the assessment rendered by the state tax commission and, in addition thereto, separately assessing the same property. The property in controversy, which we shall refer to as the Fabacher lot, the power house, and the Hotel Hattiesburg, is fully described in the bill. The bill alleged the payment of these taxes, and sought an injunction against the collection, by the city authorities, of additional taxes other than the amount fixed on the above property by the state tax commission. The defendant, the city of Hattiesburg, by its authorities, answered this bill of complaint, denied that the tax had been paid, and denied the right of the state tax commission to assess the Hotel Hattiesburg, the Fabacher lot, and the power house.
On the proof, the record discloses that the Gulf  Ship Island Railroad Company built the Hotel Hattiesburg about the year 1904 or 1905, and that it was owned by the railroad company until October 28, 1908, when the railroad company sold and conveyed the hotel property to Capt. J.T. Jones by deed recorded on December 10, 1908. In the deed the railroad expresssly reserved to itself, its successors and assigns, the exclusive and uninterrupted right to the use of so much of the property and premises as at the time of the deed was occupied as a passenger station by the railroad, which reservation was accurately described in the deed. It was further stated in the deed that: *Page 439 
"The above-described floor space now occupied by said station and hereby expressly reserved as aforesaid unto the said railroad company containing an area of about two thousand nine hundred square feet, including herein what are known at the present time as the ladies' waiting room, white waiting room, ticket office, negro waiting room, and baggage room."
After this J.T. Jones conveyed to the Great Southern Hotel Company all the aforesaid property, reserving to the railroad company the right reserved by it in its deed to him. Subsequently Mrs. Grace Jones Stewart acquired this property, and on July 31, 1922, conveyed it to the railroad. The deed, however, was not filed for record until February 20, 1926.
The proof further showed that about one-third of the ground floor of the hotel was used by the railroad company; that the railroad company was engaged in operating the hotel and in renting stores in the power house in 1924; that, on the first floor, the hotel had a large dining room and barber shop, and a large lobby for hotel purposes; that there were five floors in the building, four above the first floor, and these four upper floors were divided into rooms for the accommodation of guests; that the Fabacher lot was a grass plot or flower garden connected with the hotel property and alongside of the railroad property; that the power house was occupied in the main by railroad officials; that there was also in it machinery for the operation of an electric light plant by which the hotel and railroad property was lighted, and there were some stores in the same rented to parties for mertantile business.
The chancellor, on hearing the case, rendered a final decree denying the right of the state tax commission to assess the Hotel Hattiesburg and the Fabacher lot, but upheld the assessment by the commission on the power house. The decree recites that the valuation placed on the property by the state tax commission (that is, on the Hotel Hattiesburg, the power house, and the Fabacher lot, is one hundred twenty-three thousand dollars), and *Page 440 
the valuation placed on this same property by the municipal assessment is one hundred sixty-seven thousand dollars; that the valuation placed on the furniture and fixtures of the Hotel Hattiesburg by said commission is sixteen thousand dollars, and the valuation placed by the city of Hattiesburg on same thirty-seven thousand two hundred fifty dollars, leaving a difference of twenty-one thousand two hundred fifty dollars.
The decree further recited that the railroad company had paid the taxes due the municipality according to the assessment made by the state tax commission, and, if the claim of the municipality to make such local assessments for the year 1924 was upheld by the final decision of the court, then the railroad company should pay taxes on the differences in the assessed values by the state tax commission and the city of Hattiesburg, at the rate of twenty-four mills on the dollar, on the total difference of sixty-five thousand two hundred fifty dollars, or a total tax to be paid by the railroad company of one thousand five hundred sixty-six dollars and fifty cents, in addition to the sum paid in under agreement. The court found that the power house was not subject to additional assessment by the city of Hattiesburg, and deducted the amount of the tax thereon, one hundred forty-four dollars, leaving one thousand four hundred twenty-two dollars and fifty cents, taxes which the court adjudged the railroad company should pay to the city of Hattiesburg. In addition to the above, the court adjudged a penalty of ten per cent. against the railroad company, sustained the injunction, and perpetuated the same against the city of Hattiesburg as to the local assessment on the power house, and dissolved it as to the local assessment on the Fabacher lot and the Hotel Hattiesburg.
The question for decision here presented is: Have the state tax assessors (now the tax commission) the power to value or assess for taxation the property owned by a railroad company which is not used in railroad business, or incident or auxiliary thereto? *Page 441 
Clearly the legislature, since the year of 1880, has conferred this power on the body designated by it as the state tax assessors. See section 597, Code of 1880; section 3875 et seq.,
Code 1892; section 4382 et seq., Code 1906; and Laws of 1918, chapter 138. Under the last-named chapter, which lodges the power of the state tax assessors in the state tax commission, there is clear, unequivocal language vesting the power of all the property owned by railroads in the state tax assessors; i.e., the state tax commission. Section 1 of said act provides that said state assessors of railroads shall assess the property of railroad, telegraph and other companies. Section 2 requires the companies mentioned, including railroads, to return schedules which describe and detail the various kinds of railroad property, and uses the following definite language:
"All real, personal or mixed property belonging to the company within the state, not enumerated, with its value."
Section 3 provides the penalty for failing, neglecting, or refusing to render the schedules for purposes of assessment for taxation. Section 4 provides when the state assessors shall make up the assessment rolls of the described companies, both real and personal, and permits them to prescribe the forms as near in conformity to ordinary assessment rolls as convenient and practicable, the property in cities, towns, and villages, separate school districts, and levee districts, being distinguished; and provides further that the same shall contain all the property of any such company or other railroad property in the county, and the value thereof and the state taxes thereon; and provides further that the assessment rolls, when made, shall remain on file for one month in the office of the state tax commission, and be for said time subject to the objections thereto which may be filed; and concludes with this statement:
"But the taxes on other real estate belonging to railroads than that forming a part of the road, shall not be extended on the rolls." *Page 442 
The language is so plain and the purpose of the legislature so obvious that discussion is rendered unnecessary, as it is very evident that the legislature conferred the power to assess all the property of a railroad upon the state tax assessors. It is significant that the concluding clause, quoted above, was changed by the legislature by chapter 127, Laws of 1926, in this material particular:
"But other real estate belonging to railroads than that forming a part of the road, or used in connection with its business,shall not be assessed on the rolls, but shall be assessed as other real estate is assessed by the tax assessor of the county where situated." (Italics ours.)
Counsel for appellee contends that the concluding clause of section 4, chapter 138, Laws of 1918, simply means that the state taxes required to be placed on the roll were state taxes on property which the state tax commission had the right to assess, and that its language is in aid of his contention, and that under said chapter the state tax commission was without power to assess property belonging to the railroad other than that which formed a part of the railroad. We cannot adopt this view, because we must take the whole section together, and the state tax commission was specifically directed to assess the value of all property of a railroad. This clause has reference only to the extension of the taxes due the state; and, while we are not called upon now to say just why the legislature added this clause, it may be that it was done as a matter of bookkeeping in order to preserve the distinction between railroad property as such, and the property owned by the railroad. However that may be, the word "taxes" cannot be distorted into meaning assessment, as the two are entirely different.
Counsel for appellee next insists that, if chapter 138, Laws of 1918, supra, confers the power on the state tax assessors to assess all the property of a railroad, including that which is not used as railroad property, then the act is unconstitutional and void, and violative of section *Page 443 
112 of the Constitution, and insists that said section confers upon the legislature the power only to provide a special mode of valuation and assessment of such railroad property lying in two or more counties as forms a part of the road actually and necessarily used in the operation of the road. Sections 135 and 138 of the Constitution are cited as providing for tax assessors for each county of the state.
Section 112 of the Constitution is as follows:
"Taxation shall be uniform and equal throughout the state. Property shall be taxed in proportion to its value. The legislature may, however, impose a tax per capita upon such domestic animals as from their nature and habits are destructive of other property. Property shall be assessed for taxes under general laws, and by uniform rules, according to its true value. But the legislature may provide for a special mode of valuation and assessment for railroads, and railroad and other corporate property, or for particular species of property belonging to persons, corporations, or associations and situated wholly in one county. But all such property shall be assessed at its true value, and no county shall be denied the right to levy county and special taxes upon such assessment as in other cases of property situated and assessed in the county."
And the careful reading of this section demonstrates that power is conferred upon the legislature to provide a special mode of valuation and assessment for railroads, and railroad and othercorporate property.
We do not think the framers of the Constitution intended to limit the power of the legislature therein by the use of the words "railroad and other corporate property," provided the property of the corporation or association was situated in more than one county of the state. The words "other corporate property" broadens rather than limit the meaning of that which has gone before; and we think that the legislature, since 1890, has correctly interpreted section 112 of the Constitution as permitting it to provide a separate mode of assessment *Page 444 
of all property owned by a railroad having property in more than one county. We think the view suggested by counsel is too narrow and restrictive; and we cannot say that this chapter 138 is unconstitutional, because it confers the power to assess the property owned by a railroad, as well as railroad property, upon the state tax assessors. This is not apparent; nor can the construction contended for by counsel for appellee of section 112 of the Constitution be deducted from the broad language quoted.
In view of this conclusion, and the railroad company having paid all taxes assessed against it by the state tax assessors and the city of Hattiesburg, the authorities of said city were without authority to assess the same property further. We think the injunction should have been made perpetual against the collection of further taxes on the Hattiesburg Hotel, the Fabacher lot, as well as the power house; and, the court having erred in this behalf, the injunction is made perpetual as to the taxes on said property for the year 1924.
Reversed, and decree here for appellant.